Mr. Justice Holdom delivered the opinion of the court. 3. Damages, § 66*—what recoverable for breach of contract of employment. In an action by a salesman for breach of a contract whereby he was to receive certain commissions on sales within a specified territory, his damages for wrongful discharge held properly estimated on the basis of his average earnings for the four months preceding such discharge. 4. Damages, § 61*—when loss of future profits recoverable. That damages, resulting from loss of future profits under a contract because of its breach, are uncertain is not ground for denying recovery for such breach.